906 So. 2d 354 (2005)
David Russell STAHL, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D04-3372.
District Court of Appeal of Florida, Second District.
July 13, 2005.
M.D. Purcell, Jr., Lutz, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Cerese Crawford Taylor, Assistant Attorney General, Tampa, for Appellee.
SCHEB, JOHN M., Senior Judge.
David Russell Stahl, Jr., appeals his judgment and sentence for direct criminal contempt. We affirm as the behavior forming the basis of Stahl's conviction is clear from the record. We agree with Stahl, however, that the trial court failed to comply with the mandatory requirement of Florida Rule of Criminal Procedure 3.830 that the written judgment contains a recital of the factors upon which the adjudication was based. Accordingly, we remand for entry of a judgment which complies with rule 3.830. See Jackson v. State, 779 So. 2d 379 (Fla. 2d DCA 2000).
Finally, we find no merit in Stahl's argument that he was denied his right to counsel. Direct criminal contempt allows for summary punishment and does not require the "full panoply of due process rights" afforded an individual prior to conviction and imprisonment. Bryant v. State, 851 So. 2d 823 (Fla. 2d DCA 2003).
Affirmed; remanded with instructions.
CASANUEVA and SALCINES, JJ., Concur.